DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/ 075,757)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches a polycyclic aromatic compound reading on the instant Formula 1 used in an OLED 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (WO 2017/138526) [US 2019/0058124 is being relied on as a direct English translation].

Regarding Claims 1-5, Hatakeyama teaches a polycyclic compound represented by 1-525 (page 22):


    PNG
    media_image1.png
    258
    383
    media_image1.png
    Greyscale

1-525 shows Z2 and R15 = Me; Z1 = diphenylamine; X1 = N-R, R= phenyl; remaining R (s) = H (per claims 1-2, 5).
At least one hydrogen atom in a compound or a structure represented by formula (1) may be substituted by a halogen atom or a deuterium atom (paragraph 24) (per claims 3-4)


Regarding Claims 7-13, Hatakeyama teaches a delayed fluorescence organic electroluminescent element comprising a pair of electrodes composed of a positive electrode and a negative electrode and a light emitting layer disposed between the pair of electrodes, in which the light emitting layer comprises at least one of a polycyclic aromatic compound represented by the following general formula (1)  [1-525] (paragraphs 18-19) (per claims 7-8).
The polycyclic aromatic compound represented by the following general formula (1)  [1-525] is used as a dopant and the light emitting layer also contains a host material (paragraph 144) (per claim 9).
Host include a fluorene derivative, and a benzofluorene derivative (paragraph 148) (per claim 10).
The delayed fluorescence organic electroluminescent element further comprising an electron transport layer and/or an electron injection layer disposed between the negative electrode and the light emitting layer, in which at least one of the electron transport layer and the electron injection layer comprises at least one selected from the group consisting of a borane derivative, a pyridine derivative, a fluoranthene derivative, a BO-based derivative, an anthracene derivative, a benzofluorene derivative, a phosphine oxide derivative, a pyrimidine derivative, a carbazole derivative, a triazine derivative, a benzimidazole derivative, a phenanthroline derivative, and a quinolinol-based metal complex (paragraph 148) (per claim 11).
The electron transport layer and/or electron injection layer further comprise/comprises at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, an oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, an organic complex of an alkaline earth metal, and an organic complex of a rare earth metal (paragraph 51) (per claim 12).
The device can be used in a display or lighting apparatus (paragraphs 53-54) (per claim 13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over    Hatakeyama (WO 2017/138526) [US 2019/0058124 is being relied on as a direct English translation].

Regarding Claims 1-5, Hatakeyama teaches a polycyclic compound represented by H1 (paragraph 19):


    PNG
    media_image2.png
    172
    194
    media_image2.png
    Greyscale
A specific permutation of H1 is shown above a 1-525 which reads on applicants’ Formula 1.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from functionally equivalent substituent options to form variants of generic H1  which would have included  1-525 which reads on the instant limitations, absent unexpected results (per claims 1-2, 5).	
At least one hydrogen atom in a compound or a structure represented by formula (1) may be substituted by a halogen atom or a deuterium atom (paragraph 24) (per claims 3-4)


Regarding Claims 7-13, Hatakeyama teaches a delayed fluorescence organic electroluminescent element comprising a pair of electrodes composed of a positive electrode and a negative electrode and a light emitting layer disposed between the pair of electrodes, in which the light emitting layer comprises at least one of a polycyclic aromatic compound represented by the following general formula (1)  [1-525] (paragraphs 18-19) (per claims 7-8).
The polycyclic aromatic compound represented by the following general formula (1)  [1-525] is used as a dopant and the light emitting layer also contains a host material (paragraph 144) (per claim 9).
Host include a fluorene derivative, and a benzofluorene derivative (paragraph 148) (per claim 10).
The delayed fluorescence organic electroluminescent element further comprising an electron transport layer and/or an electron injection layer disposed between the negative electrode and the light emitting layer, in which at least one of the electron transport layer and the electron injection layer comprises at least one selected from the group consisting of a borane derivative, a pyridine derivative, a fluoranthene derivative, a BO-based derivative, an anthracene derivative, a benzofluorene derivative, a phosphine oxide derivative, a pyrimidine derivative, a carbazole derivative, a triazine derivative, a benzimidazole derivative, a phenanthroline derivative, and a quinolinol-based metal complex (paragraph 148) (per claim 11).
The electron transport layer and/or electron injection layer further comprise/comprises at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, an oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, an organic complex of an alkaline earth metal, and an organic complex of a rare earth metal (paragraph 51) (per claim 12).
The device can be used in a display o9r lighting apparatus (paragraphs 53-54) (per claim 13).


Regarding Claim 6, Hatakeyama teaches a polycyclic compound represented by H1 (paragraph 19):


    PNG
    media_image2.png
    172
    194
    media_image2.png
    Greyscale
A specific permutation of H1 can be represented by H2 (page 2): 
    PNG
    media_image3.png
    718
    428
    media_image3.png
    Greyscale



H2 contains substituent groups which are independently viewed as functionally equivalent. For instance X1 and X2 can be N-R and R can be aryl. The office notes that R in 1-525 shows phenyl with alkyl substituents. Moreover, rings a, b and c can be aryl groups substituted by alkyl. The selection of various functionally equivalent substituents gives raise to obvious variants of  generic H1.
	One such variant reads on applicants’ 1-50 shows rings a, b and c as phenyl. In rings a and b shows R6 and R9 are t-Bu; X1 and X2 can be N-R and R can be aryl, t-Bu-phenyl; R2 = diarylamino, aryl = naphthyl, remaining R(s) = H.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have made a variety of variant of generic H2  which would have included  the above variant which reads on the instant limitations, absent unexpected results (per claim 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786